         Case 2:18-cv-02759-GEKP Document 13 Filed 10/26/18 Page 1 of 1



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JAMES EVERETT SHELTON,                        :
               Plaintiff,                     :          CIVIL ACTION
                                              :
                v.                            :
                                              :
IVEST 360, LLC et al.,                        :          No. 18-2759
                   Defendants.                :



                                          ORDER

        AND NOW, this 25th day of October, 2018, upon consideration of Plaintiff James

Everett Shelton’s NOTICE of Voluntary Dismissal (Doc. No. 12), it is ORDERED that the

above action is DISMISSED with prejudice. The Clerk of Court shall mark this case CLOSED

for all purposes, including statistics.




                                                  BY THE COURT:


                                                  S/Gene E.K. Pratter
                                                  GENE E.K. PRATTER
                                                  UNITED STATES DISTRICT JUDGE
